IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. WR-84,324-01



              EX PARTE RICKEY DONNELL CUMMINGS, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
       IN CAUSE NO. 2011-1513-C1 IN THE 19 TH DISTRICT COURT
                       McLENNAN COUNTY



       Per curiam.


                                          ORDER

       In November 2012, a jury found applicant guilty of the offense of capital murder.

See T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory

punishment questions, the trial court sentenced him to death.1 On May 1, 2014, the State

filed in this Court its brief on applicant’s direct appeal. Pursuant to Article 11.071 §§



       1
         See Art. 37.071. Unless otherwise indicated all references to Articles refer to the Code
of Criminal Procedure.
                                                                                Cummings - 2

4(a) and (b), applicant’s initial application for a writ of habeas corpus was due to be filed

in the trial court on or before September 23, 2014, assuming a motion for an extension

was timely filed and granted.

       On December 16, 2015, because it had been more than a year since the application

was due in the trial court, this Court ordered the trial court to resolve any remaining issues

in the case within 180 days from the date of the order. The clerk was then to immediately

transmit the complete writ record to this Court. However, we have not received the

record in this case, and it is now more than six months overdue. Therefore, the trial court

is ordered to resolve any remaining issues in the case and have the clerk transmit the

complete writ record to this Court within 60 days of the date of this order. Any

extensions of time shall be requested by the trial judge, or on his or her behalf, and

obtained from this Court.

       IT IS SO ORDERED THIS THE 29TH DAY OF MARCH, 2017.




Do Not Publish